          Case 1:20-cv-08939-JPO Document 7 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL CHOE,
                               Plaintiff,
                                                                   20-CV-8939 (JPO)
                     -v-
                                                                         ORDER
 LANDRY’S INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on October

26, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than

November 26, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

November 16, 2020.

       SO ORDERED.

Dated: November 2, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
